PER CURIAM.
This is an appeal by the defendants Robert K. Fabric, M.D. and Robert K. Fabric, *751M.D., P.A. from an adverse final summary judgment which voids ab initio the defendants’ professional malpractice insurance with the plaintiff Surgeons Professional Liability Self-Insurance Trust Fund in a declaratory decree action. We affirm the final summary judgment under review upon a holding that (1) the defendant Robert K. Fabric, M.D. made a material misrepresentation on his application for proféssional malpractice insurance when he falsely stated that his medical or narcotics license had never been voluntarily surrendered, and (2) the defendant Robert K. Fabric, M.D.’s affidavit, filed in opposition to summary judgment is vague, conclusory, and creates no genuine issue of material fact as to whether the subject misrepresentation on the insurance application was a material misrepresentation. We have not overlooked the defendant’s contrary arguments as to each of the above two points, but are not persuaded thereby. See Landers v. Milton, 370 So.2d 368, 370 (Fla.1979); Harvey Bldg., Inc. v. Haley, 175 So.2d 780 (Fla.1965); Singer v. Nationwide Mut. Fire Ins. Co., 512 So.2d 1125 (Fla. 4th DCA 1987); Garwood v. Equitable Life Assurance Soc’y of the United States, 299 So.2d 163 (Fla. 3d DCA 1974), cert. denied, 321 So.2d 553 (Fla.1975).
Affirmed.